Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Junjee L. Arroyo,
(O.I. File No. 5-09-4-1027-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-732
Decision No. CR4072

Date: July 27, 2015

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services notified Junjee L. Arroyo (Petitioner) that he was being excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
minimum period of five years based on his conviction for a crime under the Anti-
Kickback Statute. Petitioner requested a hearing to dispute the exclusion. For the
reasons stated below, I conclude that the IG has a basis for excluding Petitioner from
program participation and that the five-year exclusion is mandated by law.

I. Background

By letter dated November 28, 2014, the IG notified Petitioner that he was being excluded
from participation in Medicare, Medicaid, and all federal health care programs for the
minimum statutory period of five years pursuant to 42 U.S.C. § 1320a-7(a)(1) because of
his conviction in the United States District Court, Northern District of Illinois, of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program, including the performance of management or administrative
services relating to the delivery of items or services, under any such program. IG Exhibit

(Ex.) 1. On December 18, 2014, Petitioner, through counsel, filed a request for a hearing
(RFH) to dispute the exclusion. The hearing request included, marked as Exhibit A,
relevant portions of a sentencing transcript from Petitioner’s criminal case.

On January 21, 2015, I convened a consolidated pre-hearing telephone conference in this
case and in two other cases, Marilyn Maravilla a/k/a Marylin Maravilla v. the Inspector
General, C-15-717, and Goodwill Home Healthcare, Inc., v. the Inspector General, C-15-
718. The substance of the prehearing conference is summarized in my Order and
Schedule for Filing Briefs and Documentary Evidence (Order) dated January 23, 2015.
See 42 C.F.R. § 1005.6. In compliance with the Order, the IG submitted a brief (IG Br.)
together with seven exhibits (IG Exs. 1-7). I granted Petitioner’s request for an extension
to file his response brief. On May 7, 2015, at my direction, the Civil Remedies Division
staff attorney assisting me on this case emailed Petitioner to advise him that his brief was
past due and inquire whether Petitioner intended to file a brief. On May 8, 2015,
Petitioner responded via email that he had decided not to file anything further in his case.

On May 13, 2015, the IG filed a motion to dismiss Petitioner’s request for hearing on the
grounds of abandonment. I deny the IG’s motion. Petitioner’s email of May 8, 2015,
clearly showed that he was not withdrawing or abandoning his request for hearing.
Further, Petitioner filed a detailed hearing request, which sufficiently provides
Petitioner’s legal position in this case even without filing a brief. The IG also had
already submitted the complete sentencing transcript for Petitioner; therefore, Petitioner
did not need to resubmit Exhibit A from his hearing request. Compare IG Ex. 6 with
RFH, Ex. A; see also Order § 2. Finally, Petitioner’s decision not to file a brief and to
rest his case on his detailed request for hearing does not prejudice the IG in any way. I
will not deprive Petitioner of his statutory right to review of the IG’s exclusion by an
independent adjudicator simply because Petitioner was tardy in informing me that he did
not intend to file any further argument. See 42 U.S.C. § 1320a-7(f)(1).

II. Decision on the Record

Petitioner did not object to any of the IG’s proposed exhibits. See Order § 2. Therefore, I
admit IG Exs. 1-7 into the record. The IG indicated that he does not think that an in-
person hearing is necessary and did not have any witness testimony to offer. IG Br. at 6.
Petitioner neither indicated that an in-person hearing is necessary nor did he indicate that
he had any witness testimony to offer. See Order § 3. Therefore, I decide this case on the
written record.

III. Issue
Whether the IG has a basis for excluding Petitioner for five years from participating in

Medicare, Medicaid, and all other federal health care programs under 42 U.S.C. § 1320a-
7(a)(1). See 42 C.F.R. § 1001.2007(a)(1)-(2).
IV. Jurisdiction

I have jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R.
§§ 1001.2007, 1005.2

V. Findings of Fact, Conclusions of Law, and Analysis!

The IG must exclude an individual from participation in Medicare, Medicaid, and all
other federally-funded health care programs if that individual has been convicted of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program. 42 U.S.C. § 1320a-7(a)(1); 42 C.F.R. § 1001.101(a).

A, Petitioner pled guilty in the United States District Court for the Northern
District of [Mlinois (District Court) to one count of Conspiracy to Defraud the
United States, and the District Court issued a Judgment in a Criminal Case
adjudicating Petitioner guilty of that crime.

Petitioner is a Registered Nurse licensed to practice in Illinois. IG Ex. 2 at 3; IG Ex. 3;
IG Ex. 4 at 3. Petitioner was a co-owner, Director of Nursing, and the former
Administrator of Goodwill Home Healthcare, Inc. (Goodwill), a provider of home health
care services located in Lincolnwood, Illinois. IG Ex. 2 at 2-3; IG Ex. 4 at 3. Petitioner
provided home health care services to patients, including Medicare beneficiaries, through
Goodwill. IG Ex. 4 at 3. On August 9, 2012, a federal grand jury indicted Petitioner and
five other individuals on 29 counts, alleging violations of 18 U.S.C. § 371 and 42 U.S.C.
§§ 1320a-7b(b)(1)(A) and 1320a-7b(b)(2)(A). IG Ex. 2. Petitioner was charged in 17 of
the 29 counts. According to the Indictment, from on or about August 2008 through on or
about July 2010, Petitioner and the other individuals conspired to offer and pay illegal
kickbacks to nurses, marketers, and other home health care workers in exchange for the
referral of patients to Goodwill for home health services that were billed to Medicare. IG
Ex. 2 at 4-7. The Indictment alleged that Goodwill billed Medicare for over $5,000,000
of home health care services purportedly provided to patients that Goodwill obtained as a
result of paying approximately $400,000 in illegal kickbacks. IG Ex. 2 at 5-6. Count
One of the Indictment alleged, in relevant part, that Petitioner, Goodwill, and the other
individuals conspired:

to knowingly and willfully offer and pay remuneration, and
cause Goodwill to offer and pay remuneration, including
kickbacks and bribes, directly and indirectly, overtly and
covertly, to nurses, marketers, and others known and
unknown to the Grand Jury to induce such persons to refer
patients to Goodwill for the furnishing and arranging for the

' My findings of fact and conclusions of law are set forth in italics and bold font.
furnishing of services for which payment may be made in
whole and in part under Medicare, in violation of Title 42,
United States Code, Section 1320a-7b(b)(2)(A); and

to knowingly and willfully solicit and receive
remuneration, including kickbacks and bribes, directly and
indirectly, overtly and covertly, from Goodwill in return for
referring patients to Goodwill for the furnishing and
arranging for the furnishing of services for which payment
may be made in whole and in part under Medicare, in
violation of Title 42, United States Code, Section 1320a-
7b(b)(1)(A).

IG Ex. 2 at 4-5.

On November 12, 2013, Petitioner entered into a plea agreement in which he agreed to
plead guilty to Count One of the Indictment and admit he violated 42 U.S.C. §§ 1320a-
7b(b)(1)(A) and 1320a-7b(b)(2)(A) and 18 U.S.C. § 371. IG Ex. 4.

On June 17, 2014, the District Court entered a Judgment in a Criminal Case in which the
court acknowledged Petitioner’s guilty plea to Count One of the Indictment and indicated
Petitioner was “adjudicated guilty” of violating 18 U.S.C. § 371(“Conspiracy to Defraud
the United States”). IG Ex. 5 at 1. The District Court sentenced Petitioner to four years
of probation, with the first six months as home detention, and an assessment of $100. IG
Ex. 5 at 2-5; IG Ex. 6 at 115-16. The District Court also entered a forfeiture order of
$44,197.00 against Petitioner. IG Ex. 5 at 5; IG Ex. 7.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

Under 42 U.S.C. § 1320a-7(a)(1), Petitioner must be “convicted of a criminal offense”
before he can be excluded. An individual is considered “convicted” when a judgment of
conviction has been entered by a federal, state, or local court, or a plea of guilty or no
contest has been accepted in a federal, state, or local court. 42 U.S.C. § 1320a-7(i)(1),
(3). In the present matter, Petitioner entered a plea of guilty to a charge of violating

18 U.S.C. § 371, and the District Court “adjudicated [Petitioner] guilty” of that crime.

IG Ex. 4; IG Ex. 5 at 1. I conclude, based on these facts and Petitioner’s admission in his
request for hearing (RFH at 1) that he was convicted of a criminal offense.
C. Petitioner’s conviction of conspiracy to defraud the United States through
payment of kickbacks for the referral of Medicare beneficiaries to Goodwill
is a criminal offense related to the delivery of an item or service under
Medicare.

An individual or entity must be excluded from participation in any federal health care
program if the individual or entity was convicted of a criminal offense related to the
delivery of an item or service under Medicare. 42 U.S.C. § 1320a-7(a)(1); 42 C.F.R

§ 1001.101(a). The requirement that the conviction be “related to” the delivery of health
care items or services simply means that there must be a nexus or common sense
connection. See Quayum v. U.S. Dep’t of Health & Human Servs., 34 F. Supp. 2d 141,
143 (E.D.N.Y. 1998); see also Friedman v. Sebelius, 686 F.3d 813, 820 (D.C. Cir. 2012)
(describing the phrase “related to” in another part of section 1320a-7 as “deliberately
expansive words,” “the ordinary meaning of [which] is a broad one,” and one that is not
subject to “crabbed and formalistic interpretation” (internal quotes omitted)).

Petitioner does not explicitly dispute that his conviction was related to the delivery of an
item or service under Medicare or a state health care program. Petitioner argues that: his
criminal acts involved no loss to the Medicare or Medicaid programs; Goodwill’s patients
did not suffer any harm or receive unnecessary services; and there was no fraudulent
billing. RFH at 2-3.

I conclude that an obvious nexus exists between Petitioner’s conviction and the delivery
of an item or service under Medicare. Petitioner was convicted of conspiring to offer and
pay kickbacks, in violation of 18 U.S.C. § 371. Petitioner and others engaged in a
criminal conspiracy to induce the referrals of Medicare beneficiaries to his home health
care company, Goodwill, through payment of illegal kickbacks, and then billed Medicare
for services provided to those Medicare beneficiaries. It is instructive to examine the
specific provisions of the Anti-Kickback Statute referred to in Count One to which
Petitioner pled guilty to conspiring to violate, which state:

Whoever knowingly and willfully solicits or receives any
remuneration (including any kickback, bribe, or rebate)
directly or indirectly, overtly or covertly, in cash or in kind—
in return for referring an individual to a person for the
furnishing or arranging for the furnishing of any item or
service for which payment may be made in whole or in part
under a Federal health care program . . . shall be guilty of a
felony...

Whoever knowingly and willfully offers or pays any
remuneration (including any kickback, bribe, or rebate)
directly or indirectly, overtly or covertly, in cash or in kind to
any person to induce such person—to refer an individual to a
person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole
or in part under a Federal health care program . . . shall be
guilty ofa felony....

42 U.S.C. §§ 1320a-7b(b)(1)(A) and 1320a-7b(b)(2)(A). Therefore, based on the
statutory language, it is clear that Petitioner’s participation in the criminal conspiracy has
a nexus to the delivery of an item or service under a federal health care program.
Moreover, Petitioner admitted the following factual basis in his plea agreement:

Beginning in or about August 2008, and continuing through
in or about July 2010, at Lincolnwood, in the Northern
District of Illinois, Eastern Division, and elsewhere,
[Petitioner] conspired with co-defendants . . . to knowingly
and willfully offer and pay remuneration, and cause Goodwill
to offer and pay kickbacks, directly and indirectly, overtly
and covertly, to outside marketers to induce such persons to
refer patients to Goodwill for the furnishing and arranging for
the furnishing of services for which payment may be made in
whole and in part under Medicare, in violation of [42 U.S.C.
§ 1320-7b(b)(2)(A)].

As [Petitioner] knew, Medicare provided free and below-cost
health care benefits, including medically necessary in-home
health care services for persons who were deemed
homebound due to illness or injury that restricted their ability
to leave their place of residence. In addition, as [Petitioner]
knew, Goodwill . . . was a licensed provider of home health
care services that submitted reimbursement claims to
Medicare for services provided to its clients.

It was part of the conspiracy that, beginning in or about
August 2008 and continuing through in or about July 2010,
[Petitioner] agreed with [a co-defendant] and others to make
payments to outside marketers . . . in exchange for the referral
of patients to Goodwill for home health services for which
Goodwill sought reimbursement from Medicare, knowing that
it was illegal to pay such kickbacks.
In furtherance of the conspiracy, . . . [Petitioner], along with
[co-defendants], knowingly and willfully offered and paid
approximately $3,575 to [another individual] as a kickback,
in exchange for [the individual’s] referral of seven patients to
Goodwill for home health services for which Goodwill sought
reimbursement from Medicare. [Petitioner] paid [another
individual] $550 each for six of these patients and $275 for
the seventh, knowing that it was illegal to do so.

IG Ex. 4 at 2-4.

Petitioner admitted further that “between approximately September 2006 and July 2010,
[Petitioner], along with [co-defendants], paid or caused to be paid a total of
approximately $109,685 to [other individuals and an entity] in exchange for referral of
patients to Goodwill for home health services for which Goodwill sought reimbursement
from Medicare, knowing it was illegal to make those payments.” Petitioner also admitted
that during the same time frame, he and other co-defendants “paid a total of $298,163 to
other individuals that were based on patient starts of care or recertification of patients for
which Goodwill sought reimbursement from Medicare.” Petitioner admitted that
“Goodwill billed Medicare for services provided to all of these patients and that Medicare
paid Goodwill approximately $2,291,000 for these services.” IG Ex. 4 at 5-6.

The admissions Petitioner made as part of his plea agreement thus conclusively
demonstrate the required nexus between his criminal conduct and the delivery of items or
services under Medicare. I note, moreover, that decisions of the Departmental Appeals
Board have held that a conviction for violating the Anti-Kickback Statute is a program-
related conviction. Dinesh Patel, M.D., DAB No. 2551 at 6 (2013) (citing Boris
Lipovsky, M.D., DAB No. 1363 (1992) and Niranjana B. Parikh, M.D., DAB No. 1334
(1992)).

In his defense, Petitioner makes several arguments, with the primary argument being that
the IG has not properly applied the exclusion statute in this matter. In excluding
Petitioner, the IG proceeded under the mandatory exclusion authorities of 42 U.S.C.

§ 1320a-7(a)(1) based on Petitioner’s conviction; however, Petitioner asserts that his
criminal conduct falls instead under the permissive exclusion provision of 42 U.S.C.

§ 1320a-7(b)(7), which permits exclusion when the Secretary of Health and Human
Services determines that an individual violated 42 U.S.C. § 1320a-7b (the Anti-Kickback
Statute). Petitioner notes that under 42 U.S.C. § 1320a-7(b)(7), the IG has the discretion
not to impose any exclusion at all, and argues that, based on the facts of his case, no
exclusion is warranted. RFH at 1-3.
Petitioner’s argument is fundamentally flawed because the IG’s exclusion under

42 U.S.C. § 1320a-7(a)(1) is derivative of Petitioner’s conviction, whereas a permissive
exclusion under 42 U.S.C. § 1320a-7(b)(7) is an original action in which the IG would
need to prove that Petitioner violated 42 U.S.C. § 1320a-7b by a preponderance of the
evidence. Because Petitioner was already convicted of conspiracy to defraud the United
States through payment of kickbacks for the referral of Medicare beneficiaries to
Goodwill, the IG no longer needed to prove such a violation to exclude Petitioner.

A federal court addressed this issue in detail.

Plaintiff first contends the ALJ’s imposition of a period of
exclusion under the mandatory exclusion provision of
42 U.S.C. § 1320a—7(a)(1) was an erroneous application of
law, and the ALJ should have applied the permissive
exclusion provisions of 42 U.S.C. § 1320a—7(b)(7).

Plaintiff was convicted of conspiracy to commit kickback
violations, in violation of 18 U.S.C. § 371 and offering and
paying bribes in violation of 42 U.S.C. § 1320a—7b(b), one of
the statutes expressly referenced in the permissive exclusion
provision of 42 U.S.C. § 1320a—7(b)(7).

Pursuant to the plain language of 42 U.S.C. § 1320a—7(a)(1),
the mandatory exclusion provision applies to individuals
convicted of program-related crimes, that is crimes related to
the delivery of an item or service. On the other hand,
42 U.S.C. § 1320a-7(b)(7) provides that the permissive
exclusion provision Plaintiff references applies to individuals
that the Secretary determines has committed an act described
in certain statutes, including the Anti—Kickback Statute.
Obviously, if a jury has convicted an individual of
committing a program-related crime, the Secretary need not
make a determination that the individual has engaged in the
underlying conduct; a jury has found beyond a reasonable
doubt that the person has committed the conduct. Mandatory
exclusion thus applies to those convicted of program-related
crimes, while permissive exclusion applies to those the
Secretary has determined (in an administrative proceeding)
have committed certain acts described in specific statutes.
If legislative intent was not apparent from the plain language
of the statute, the ALJ could have resorted to legislative
istory. But the legislative history does not support the
interpretation urged by Plaintiff. The legislative history
explains that § 1320a—7(b)(7) is a very different exclusion
authority than the exclusion authority of § 1320a—7(a)(1) for
program-related convictions. Exclusion authority under
§ 1320a—7(b)(7) rests on a determination by the Secretary that
the individual has committed an act described in §§ 1320a—
7a, 1320a-7b, or 1320a-8. A permissive exclusion
proceeding under § 1320a—7(b)(7) is initiated by Defendant’s
Office of Inspector General, and the respondent has the right
to a pre-exclusion hearing in which the Office of Inspector
General must introduce evidence to establish, by a
preponderance of the evidence, that a violation of any of the
enumerated sections has occurred. The legislative history of
section 1320a—7(b)(7) indicates it was enacted as an
alternative to criminal prosecution or where a program-related
conviction does not exist.

Anderson v. Thompson, 311 F. Supp. 2d 1121, 1124-1127 (D. Kan. 2004) (emphases in
original). Based on this analysis, I reject Petitioner’s argument.

Although Petitioner does not dispute that he was convicted of conspiring to defraud the
United States through the payment of illegal kickbacks in exchange for referrals to
Goodwill, he nevertheless stresses that his actions did not harm any patients or negatively
impact the Medicare or Medicaid programs. Moreover, Petitioner asserts that no fraud
was involved. RFH at 1-3.

Petitioner’s statements appear to be more an attempt to explain his criminal conduct
rather than an attack on his conviction. However, even if Petitioner was suggesting that
the illegality of his actions should be minimized, I would consider such an argument to
constitute an impermissible collateral attack on his conviction. Under the regulations,
Petitioner is explicitly prohibited from re-litigating his criminal offense before me.

42 C.F.R. § 1001.2007(d); see also Travers v. Shalala, 20 F.3d 993, 998 (9th Cir. 1994);
Anderson, 311 F. Supp. 2d at 1128.

Moreover, the fact that Petitioner did not commit any fraud through his kickback activity
is irrelevant to my analysis. There is nothing in the statutory language of 42 U.S.C.

§ 1320a-7(a)(1) that requires that an individual or entity be convicted of a criminal
offense involving fraud. All that is required for a criminal offense to be program-related
is for there to be a nexus between the offense of which one is convicted and the delivery
10

of an item or service under Medicare or a state health care program. I have concluded
that a nexus exists in this case between Petitioner’s criminal conduct and the Medicare
program.

While the sentencing transcript reflects that the District Court judge did not consider
Petitioner’s crime to be of the most egregious character, the District Court judge
nevertheless recognized that Petitioner’s criminal acts could potentially have had an
adverse impact on the healthcare system. The District Court judge stated, “The crimes
that [Petitioner and the other defendants] have pled guilty to in this case arise from a
statute which is, in essence, a prophylactic statute. Payment for referrals on a patient-by-
patient basis creates bad incentives and increases the risk of fraud.” IG Ex. 5 at 98.
Although the judge acknowledged that “[t]here are no fraudulent billings that are
attributable to [Petitioner and the other defendants]’” (IG Ex. 5 at 98), he noted that “what
makes this crime more serious than a technical violation of the rules is the requirement of
willfulness. [Petitioner and the other defendants] have admitted that they knew that at
least some of their conduct violated the Anti-Kickback law, but they did it anyway.” IG
Ex. 5 at 101. I note that, as part of his sentence, Petitioner was liable to the United States
for a substantial forfeiture judgment — $44,197.00 — related to the proceeds of his illegal
behavior. IG Ex. 7. Regardless of Petitioner’s attempt to re-characterize his offense, his
criminal acts show that he is a highly untrustworthy individual who poses a threat to
federal health care programs.

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(1), Petitioner must be excluded for a minimum period of five years.
42 US.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).

Petitioner states that he provided quality care to his patients and that to exclude him
would only harm his patients, who would be forced to look for a new health care provider
to meet their needs. RFH. I have no authority to reverse or reduce the five-year
exclusion imposed by the IG based upon such equitable considerations. See Donna
Rogers, DAB No. 2381 at 6 (2011). I have found there is a basis for Petitioner’s
exclusion pursuant to 42 U.S.C. § 1320a-7(a)(1). The five-year period of exclusion is the
minimum period authorized by Congress, and I have no authority to reduce the period of
exclusion.
11

VI. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for the
statutory five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

